Citation Nr: 1235917	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to September 6, 2009.  

2.  Entitlement to a rating in excess of 10 percent for GERD since September 6, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from June 1999 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in the August 2008 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and assigned a noncompensable rating for GERD.  The award was made effective May 17, 2007.  By rating decision in September 2009, the AOJ granted a 10 percent rating for GERD, effective September 6, 2009.  Inasmuch as a higher rating is available for the disability, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters relating to GERD as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, in his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In October 2009, he returned a hearing election form wherein he elected to attend a Board videoconference hearing.  He was scheduled and subsequently informed of a hearing date by notification letter.  The letter indicated that he had been scheduled for a Travel Board hearing.  The Veteran failed to report for the scheduled hearing and has not requested rescheduling of the hearing for a later date.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Prior to September 6, 2009, the Veteran's GERD was manifested by, in particular, pyrosis, regurgitation, vomiting, and substernal pain.  

2.  Since the award of service connection, the Veteran's GERD has not been manifested by persistently recurring symptoms productive of considerable or severe impairment of health.  


CONCLUSIONS OF LAW

1.  From May 17, 2007, to September 6, 2009, the criteria for a rating of 10 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2011).

2.  Since the initial grant of service connection the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim on appeal for GERD has been accomplished.  Through a May 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for GERD.  The May 2008 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the May 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

The Board notes that, once a Veteran disagrees with an initial determination, as is the case here, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.  

Furthermore, the Board is aware that the Veteran's Virtual VA electronic file contains VA treatment records, dated to May 2012, that do not appear to have been considered by the Agency of Original Jurisdiction (AOJ) in relation to the Veteran's claim on appeal.  The Board's review of the additional VA treatment records does not reveal that such records are pertinent to the Veteran's claim for a higher initial rating for GERD.  The records are mostly related to the Veteran's treatment for his posttraumatic stress disorder (PTSD), for which the Veteran was service connected in a June 2012 rating decision.  Otherwise, the records reflect only the Veteran's continued use of medication, a fact previously noted and considered, for GERD symptoms.  Therefore, a remand for consideration of the records in relation to the Veteran's claim on appeal is not warranted.  See e.g., 38 C.F.R. §§ 19.31(b)(1) and 19.37(a) (2011).  

The Board additionally notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for a higher initial rating for GERD.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA treatment records from the VA North Texas Health Care System.  The Veteran has not indicated that he receives treatment for his GERD through any private facility.  In June 2008 and September 2009, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The examination reports contain sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  In particular, the examiner elicited information from the Veteran concerning his GERD symptoms.  

Otherwise, the Veteran has not alleged that there are any outstanding medical records probative of his claim that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

II.  Analysis

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings are required.  See Hart, 21 Vet. App. at 505; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this regard, the AOJ has rated the Veteran's service-connected GERD under Diagnostic Code 7346, analogous to hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346.  As noted above, service connection for the disability was awarded effective from May 17, 2007, and the Veteran appealed the initial noncompensable rating assigned.  The AOJ granted a 10 percent rating for GERD effective from September 6, 2009.  

Rating Prior to September 6, 2009

Under Diagnostic Code 7346, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.  

The Board notes that the Veteran's service treatment records (STRs) reflect intermittent complaints of heartburn and regurgitation.  The Veteran's symptoms during service were noted to be controlled with medication.  A March 2006 upper gastrointestinal (UGI) series revealed no hiatal hernia, a normal stomach mucosa, and no other abnormalities.  Gastroesophageal reflux, however, was demonstrated using provocative measures.  Subsequent diagnostic testing in March 2007 revealed esophagitis, gastritis, and duodenitis, and mild gastroparesis.  

In a report of June 2008 VA general examination, the examiner noted the Veteran's report of heartburn during the daytime, after meals, and at other times.  Otherwise, the examiner commented that the Veteran did not experience dysphagia, nausea, vomiting, abdominal pain, or melena.  He also commented that the Veteran had undergone an appendectomy in 2004 (without subsequent residuals), and that the Veteran had normal bowel habits and did not experience abdominal pain or digestive difficulties.  The examiner's diagnosis included GERD, which was noted as under control with medication.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran indicated that he was required to stop taking his medication for a period of time once the maximum dosage had been reached.  It was during these periods when he was off his medication that he experienced pain, dysphagia, pyrosis, vomiting, and regurgitation.  

In this case, the Veteran has reported continually suffering from heartburn and regurgitation since GERD was first diagnosed during his active military service.  As noted above, medication does control his symptoms but there are periods during which the Veteran is reportedly off medication.  During those periods, the Veteran has reported experiencing GERD symptoms.  

The AOJ has granted the Veteran a 10 percent disability rating since September 6, 2009.  The evidentiary basis for the AOJ's increase to 10 percent, in the Board's view, has been present since the initial grant of service connection--May 17, 2007.  Additionally, the Board finds persuasive that some diagnostic codes listed under Part 4 of the rating schedule reflect assignment of a 10 percent rating when symptoms of disability are controlled with medication.  

Therefore, in light of the evidence as discussed above, the Board finds that since the initial grant of service connection, May 17, 2007, to September 6, 2009, the Veteran's service-connected GERD has been manifested by two or more of the symptoms for the 30 percent evaluation of less severity, in particular, pyrosis, regurgitation, and substernal pain.  Thus, a rating of 10 percent for GERD prior to September 6, 2009, is warranted.  

Rating Greater than 10 Percent

As noted above, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The evidence documents that the Veteran's medication, identified as Prilosec/Omeprazole, controls his GERD symptoms.  Otherwise, when the Veteran stops taking the medication for a period of time, reportedly in lieu of the medication requirements, his symptoms return.  

The Board is aware of the Veteran's complaints, as noted in his VA Form 9, that when off his medication he suffers from dysphagia, pyrosis, and regurgitation, as well as substernal pain.  Whether the Veteran experiences epigastric distress during these periods is unclear.  The medical evidence does not appear to address the symptom; nor has the Veteran necessarily reported experiencing epigastric distress.  Furthermore, at no time, other than in his VA Form 9, has the Veteran reported experiencing problems with swallowing (dysphagia).  The evidence of record also does not reflect persistently recurrent material weight loss, or hematemesis or melena with moderate anemia.  

At best, the Veteran's symptoms are intermittent, manifesting only when he is off his medication.  Thus, the Board does not find evidence of persistently recurrent epigastric distress.  Furthermore, the Board finds persuasive that the evidence does not reflect the Veteran sought treatment for his GERD during those periods when he was off his medication and his symptoms occurred.  As such, lacking any other evidentiary basis in the record, the Veteran's GERD has not resulted in considerable or severe impairment of health.  

In light of the above, to include the Veteran's intermittent symptomatology, the Board does not find that since the initial grant of service connection, May 17, 2007, the evidence of record results in or more nearly approximates a rating to 30 percent or 60 percent under Diagnostic Code 7346.  (The Board notes that 60 percent is the highest available rating under Diagnostic Code 7346.)

Furthermore, the Board has considered whether a higher disability rating would be warranted under any other diagnostic code.  In this regard, the Board has taken into consideration the diagnostic testing in March 2007, as noted above, which revealed esophagitis, gastritis, duodenitis, and mild gastroparesis.  The Board has considered Diagnostic Codes 7203-05 involving disability of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  Also, none of the criteria and/or symptomatology under Diagnostic Codes 7203-05 is similar to the symptomatology associated with GERD.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, 7205 (2011).  

The Board has also considered Diagnostic Code 7305 for duodenal ulcer as well as Diagnostic Code 7307 for hypertrophic gastritis.  Under Diagnostic Code 7305, a 20 percent rating is warranted for "Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations".  Under Diagnostic Code 7307, a 30 percent rating (the next higher rating after 10 percent) is assigned for "Chronic; with multiple small eroded or ulcerated areas, and symptoms".  The Board notes that the Veteran's GERD is not manifested by recurring episodes of severe symptoms or with continuous moderate manifestations.  As noted above, the Veteran's symptoms are, at best, intermittent, and are otherwise controlled with medication.  Furthermore, there is a lack of evidence of any multiple eroded or ulcerated areas of the Veteran's stomach; nor, as was the case with Diagnostic Codes 7203-05, are the criteria and/or symptomatology under Diagnostic Codes 7305 or 7307 closely analogous to the symptomatology associated with GERD.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7307.  

The Board cannot identify any other diagnostic code under Part 4 of the rating schedule in which not only the functions affected are similar to those affected by GERD, but the anatomical location and symptomatology are closely analogous.  

III.  Additional Considerations

The Board also notes that consideration has been given to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  There is no showing that the Veteran's service-connected GERD reflects so exceptional or unusual a disability picture as to warrant consideration of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of the Veteran's GERD have been accurately reflected by the schedular criteria, as discussed above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  

For the foregoing reasons, the Board finds that an initial rating to 10 percent for GERD prior to September 6, 2009 is warranted.  However, since the initial grant of service connection, May 17, 2007, a rating in excess of 10 percent for GERD is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine with regard to the Veteran's claim.  However, as the preponderance of the evidence is against a rating in excess of 10 percent since the initial grant of service connection, the doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a 10 percent rating for GERD from May 17, 2007, to September 6, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for GERD since the initial grant of service connection is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


